341 S.W.3d 193 (2011)
Sandra HASLAG, Appellant,
v.
CAPITAL REGION MEDICAL CENTER and Division of Employment Security, Respondents.
No. ED 95632.
Missouri Court of Appeals, Eastern District, Division Two.
May 10, 2011.
George S. Smith, Columbia, MO, for appellant.
Brian P. Baggott (Capital Region Medical Center), Kansas City, MO, Larry R. Ruhmann (Div. of Employment Security), Jefferson City, MO, for respondents.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Sandra Haslag (hereinafter, "Claimant") appeals from the decision of the Labor and Industrial Relations Commission (hereinafter, "the Commission") denying her unemployment *194 benefits. Claimant raises one point on appeal, arguing there is no competent and substantial evidence in the record to support a finding that she was discharged for misconduct connected with her work for failing to attend a mandatory meeting.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. We find the Commission's decision is supported by competent and substantial evidence and is not against the overwhelming weight of the evidence. Shields v. Proctor & Gamble Paper Products Co., 164 S.W.3d 540, 543 (Mo.App. E.D.2005). An opinion reciting the detailed facts and restating principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for the order affirming the Commission's decision pursuant to Rule 84.16(b).